Exhibit 99.1 Autoliv Elects New Director and Declares Dividend (Stockholm, Aug. 16, 2007) – – –The Board of Directors of Autoliv Inc. (NYSE: ALV and SSE: ALIVsdb) – the worldwide leader in automotive safety systems – elected today Mr. Kazuhiko Sakamoto to the Board and declared a quarterly dividend of 39 cents per share for the fourth quarter 2007. Mr. Kazuhiko Sakamoto is Senior Executive Vice President and Member of the Board of Marubeni Corporation, one of Japan’s leading general trading houses, operating import, export, offshore trading and investment activities in various business fields. He is also Executive Corporate Officer of Marubeni’s Regional Coordination &
